Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 1 of 19 Page ID
                                 #:2449




                           Exhibit F
          Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 2 of 19 Page ID
                                           #:2450




                                                               555 South Flower Street
                                                               Los Angeles, CA 90071
        Benjamin Allen Herbert                                      United States
        To Call Writer Directly:                                                                                                  Facsimile:
          +1 213 680 8577                                             +1 213 680 8400                                          +1 213 680 8500
    benjamin.herbert@kirkland.com
                                                                  www.kirkland.com



                                                                  July 27, 2020


           VIA E-MAIL

           Patricia Ursea
           Gabriel Dermer
           Felix Labron
           Scott Marcus
           Office of the City Attorney
           200 North Main Street, 6th Floor
           Los Angeles, CA 90012

                    Re:       Garcia v. City of Los Angeles; Case No. 2:19-cv-06182

          Dear Counsel:

                 On April 13, 2020, Judge Fischer issued a preliminary injunction enjoining the City of
          Los Angeles (the “City”) from enforcing Los Angeles Municipal Code (“LAMC”) Section
          56.11(3)(i) and (10)(d). Section three of the Preliminary Injunction prohibits the City from
          “posting signs, notices, or other public information stating that the City will enforce Sections
          56.11(3)(i) or 56.11(10)(d) of the Los Angeles Municipal Code.” Order Granting Plaintiffs’
          Motion for a Preliminary Injunction, Dkt. 58 at 30.

                  Signs specifically referencing LAMC 56.11(3)(i) and the City’s intention to remove
          “Bulky Item[s]” continue to be posted throughout Los Angeles, in violation of the Court’s Order.
          Specifically, there are currently signs referencing LAMC 56.11(3)(i) and “Bulky Item” removal
          posted near A Bridge Home (“ABH”) shelters throughout Los Angeles. Attached are
          photographs of signs the City is posting in Venice (Exhibit A); South Los Angeles (Exhibit B);
          Hollywood (Exhibit C); and North Hollywood, (Exhibit D). These signs, which as of last week
          continue to be posted, reference LAMC 56.11(3)(i) and/or “Bulky Item” removal, in violation of
          the preliminary injunction. In fact, Exhibit D shows signs posted around one of the City’s
          newest ABH Shelter in North Hollywood.

                  We request that the City confirm within seven (7) days that the signs referencing the
          City’s enforcement of LAMC 56.11(3)(i) or the removal of “Bulky Item[s]” are no longer
          posted. This includes the posting of the specific signs in the attached photographs, other signs


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 3 of 19 Page ID
                                 #:2451




Office of the City Attorney
July 27, 2020
Page 2

surrounding ABH shelters, and any other signs currently posted throughout Los Angeles in
violation of the preliminary injunction. In addition, we request you provide the location of each
sign that the City stopped posting and the date the City removed each sign.

        It is our sincere hope we can address this issue without the Court’s intervention. Please
let us know immediately if the City disagrees with any portion of this letter, and if so, the date
and time the City is available to meet and confer, pursuant to Local Rule 7.3.

       Thank you for your prompt attention to this issue.

                                                      Sincerely,




                                                      Benjamin Allen Herbert
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 4 of 19 Page ID
                                 #:2452




                      Exhibit A
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 5 of 19 Page ID
                                 #:2453
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 6 of 19 Page ID
                                 #:2454
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 7 of 19 Page ID
                                 #:2455
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 8 of 19 Page ID
                                 #:2456




                       Exhibit B
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 9 of 19 Page ID
                                 #:2457
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 10 of 19 Page ID
                                  #:2458
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 11 of 19 Page ID
                                  #:2459
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 12 of 19 Page ID
                                  #:2460




                       Exhibit C
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 13 of 19 Page ID
                                  #:2461
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 14 of 19 Page ID
                                  #:2462
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 15 of 19 Page ID
                                  #:2463
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 16 of 19 Page ID
                                  #:2464




                       Exhibit D
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 17 of 19 Page ID
                                  #:2465
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 18 of 19 Page ID
                                  #:2466
Case 2:19-cv-06182-DSF-PLA Document 82-6 Filed 08/18/20 Page 19 of 19 Page ID
                                  #:2467
